SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Corporate Taxpayer ID (CNPJ): 33.042.730/0001-04 CSN issues US$ 200 million in bonds reopening due in 2020 COMPANHIA SIDERÚRGICA NACIONAL (“CSN”) hereby announces that it has priced, through its wholly-owned subsidiary CSN Resources S.A ., an additional bond issuance in the amount of US$200 million, through the reopening of the US$1 billion bonds, at an interest rate of 6.5% p.a., due in July 2020, in accordance with Rule 144A and Regulation S of the United States of America (“Bonds”). The offering price was 106.00% and yield was 5.6% p.a The bonds are guaranteed by CSN and t he funds raised with the issuance will be used to pay short-term debt, extend the group’s debt profile and for general corporate purposes. Bonds were not and will not be registered according to the U.S. Securities Act of 1933 and cannot be offered or sold in the United States of America. Therefore, bonds will not be registered with the U.S. Securities and Exchange Commission or any other capital-market regulatory agency or body in any other country; and thus, bonds cannot be offered or sold in the U.S. without an applicable registration exemption. Once the bonds will not be offered or placed in Brazil, they will also not be registered with the Brazilian Securities and Exchange Commission (CVM). This notice does not constitute an offer for the sale or bid for any securities. São Paulo, January 30, 2012 COMPANHIA SIDERÚRGICA NACIONAL David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 30, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
